Title: From George Washington to Major General William Heath, 5 September 1776
From: Washington, George
To: Heath, William



Dear Sir,
New York. Septr 5th 1776.

As every thing, in a manner, depends upon obtaining Intelligence of the Enemys motions, I do most earnestly entreat you and Genl Clinton to exert yourselves to accomplish this most desireable end. leave no stone unturn’d, nor do not stick at expence to bring this to pass, as I never was more uneasy than on Acct of my want of knowledge on this Score.
Keep besides this precaution, constant lookouts (with good Glasses) on some commanding heights that looks well on to the other shore (& especially into the Bays, where Boats can be concealed) that they may observe more particularly in the Evening

if there be any uncommon movements—much will depend upon early Intelligence, & meeting the Enemy before they can Intrench. I should much approve of small harrassing Parties, stealing as it were, over in the Night, as they might keep the Enemy alarm’d & more than probably bring off a Prisoner from whom some valuable Intelligenc[e] may be obtain’d.
Your Command lays in the two Brigades of Mifflin and Clinton, from whom let me have, & without delay, exact returns—as far as you find it convenient to advance any of those Men so far your authority extends.
Let me entreat your particular attention to the Stores &ca sent up to the Posts above. I am Dr Sir Yr Most Obedt Servt

Go: Washington

